Citation Nr: 1416394	
Decision Date: 04/14/14    Archive Date: 04/24/14

DOCKET NO.  11-06 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.  

2.  Entitlement to service connection for Guillain-Barre syndrome.

3.  Entitlement to service connection for polyneuropathy.

4.  Entitlement to service connection for residuals of viral gastroenteritis, to include seizures, claimed as residuals of viral meningitis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel


INTRODUCTION

The Veteran served on active duty from January 1972 to January 1976.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision of December 2009 of the Togus, Maine, Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claims for service connection.  As the Veteran lives in Indiana, the Indianapolis RO has jurisdiction over the case.

The issues have been recharacterized to comport with the evidence of record.

The Veteran did not list the issues of entitlement to service connection for right ear hearing loss and for residuals of viral gastroenteritis on his March 2011 substantive appeal.  However, as the RO issued a supplemental statement of the case that addressed these issues and as the Veteran's representative has addressed them in informal hearing presentations, the Board accepts jurisdiction of those issues.  Percy v. Shinseki, 23 Vet. App. 37, 47-48 (2009). 

On his May 2012 substantive appeal, the Veteran requested a hearing before a member of the Board.  The Veteran was scheduled for such a hearing in December 2013; he did not attend his scheduled hearing, and he has not asked that his hearing be rescheduled.  His hearing request is considered withdrawn.  

The issues of entitlement to service connection for Guillain-Barre syndrome, for polyneuropathy, and for residuals of viral gastroenteritis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not currently suffer from hearing loss in his right ear as defined by VA .


CONCLUSION OF LAW

The criteria for service connection for right ear hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and to Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

Letters of April 2009, July 2009, and August 2009 satisfied the duty to notify provisions.  These letters notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  The claim was subsequently readjudicated, most recently in a September 2013 supplemental statement of the case.  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  The Veteran's Social Security Administration disability determination, and the records considered in that determination, have also been obtained.  A VA examination was conducted in June 2009; the Veteran has not argued, and the record does not reflect, that this examination was inadequate for rating purposes.  This examination contains sufficient information to determine whether service connection for the Veteran's claimed condition is warranted.  

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  

II.  Entitlement to Service Connection

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau, 492 F.3d at 1377.

In various letters and statements, the Veteran has described his in-service noise exposure.  His service treatment records also show a threshold shift in hearing in his left ear, and they show various complaints of hearing problems in his right.  The fact that the Veteran was exposed to noise during his active service is conceded.  Indeed, the Veteran is already service-connected for left ear hearing loss and for tinnitus based on this in-service noise exposure.  

However, the evidence does not indicate that the Veteran's hearing in his right ear has declined to the point to be considered a disability for VA compensation purposes.  

A private Audiogram from April 2009 revealed puretone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
5
20
25

Speech audiometry revealed speech recognition ability of 100 percent in the right ear.  The private audiologist, S.D.C., diagnosed the Veteran as suffering from left greater than right sensorineural hearing loss.  

The Veteran underwent a VA examination in June 2009.  At that examination, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
20
20

The examiner did not provide an exact number for the Veteran's speech recognition scores, noting that he had "excellent" scores bilaterally.  

Guidance provided to VA examiners performing audiology tests instructs them to use the terms "excellent," "good," "fair," and "poor" when describing speech recognition performance.  This guidance explains that the terms "excellent" or normal correspond with speech recognition scores in the 100-94 percent range.  Thus, though the examiner did not provide the exact number for the Veteran's speech recognition score, the term used by the examiner indicates that his score is at least 94 percent.  

The evidence does not demonstrate that the hearing loss experienced by the Veteran in his right ear meets the regulatory definition for a hearing loss disability.  He has no threshold of 40 decibels or greater; he does not have three or more thresholds of 26 or greater; and his speech recognition scores are 94 percent or above.  38 C.F.R. § 3.385.  

In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The preponderance of the evidence is against the claim for service connection for right ear hearing loss; there is no doubt to be resolved; and service connection for right ear hearing loss is not warranted.
ORDER

Entitlement to service connection for right ear hearing loss is denied.  


REMAND

The Veteran's remaining claims must be remanded.  

In two letters, the Veteran's private doctor, J.S.C., MD, contended that the Veteran's claimed symptoms and disabilities may be related to his active service.  In an April 2010 letter, Dr. J.S.C. stated that the Veteran has symptoms of peripheral neuropathy.  He stated that the Veteran was diagnosed as suffering from a viral infection during his active service, resulting in symptoms of loss of balance and dexterity.  Dr. J.S.C. also stated that these symptoms resulting from his viral infection are concurrent with Guillain-Barre syndrome.  In an August 2010 letter, Dr. J.S.C. stated that the Veteran is diagnosed as suffering from epilepsy that "may be from a peri-infectious etiology."  He also stated that the Veteran's symptoms may be related to Guillain-Barre syndrome, and that the initial symptoms occurred during the Veteran's active service.  

While Dr. J.S.C.'s letters are not substantial enough to serve as a nexus opinion on their own, they do trigger the need for a VA examination.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA neurological disorders examination by an appropriate medical professional.  The entire claim file (i.e., the paper claim file and any medical records contained in Virtual VA, VBMS, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA or VBMS, any relevant treatment records contained in those files that are not available on CAPRI or AMIE must be printed and associated with the paper claim file so they can be available to the examiner for review.

After examining the Veteran, the examiner is to answer the following questions:

a)  From what neurological disabilities (including Guillain-Barre syndrome, epilepsy, and polyneuropathy) does the Veteran currently suffer? 

b)  Is it at least as likely as not (a 50 percent or greater possibility) that any identified neurological disability had its onset in, or is related to, the Veteran's active service?

c)  Is it at least as likely as not that any identified neurological disability is related to the Veteran's in-service diagnosis of, and hospitalization for, viral gastroenteritis?

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Then, readjudicate the appeal.  If any of the benefits sought remain denied, issue a Supplemental Statement of the Case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


